UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices) (Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2009 - June 30, 2010 PROXY VOTING RECORDS FMX Growth Allocation Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. FMX Total Return Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. CARITAS CAPITAL, LLC 2 ITRON, INC. Ticker:ITRI Cusip:465741106 Meeting Type:Annual Meeting Date:05/04/2010 Record Date:02/26/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Itron 2010 Stock Incentive Plan For For Mgmt 3 Itron Executive Management Incentive Plan For For Mgmt 4 Ratify Independent Accounting Firm For For Mgmt JOHN BEAN TECHNOLOGIES, INC. Ticker:JBT Cusip:477839104 Meeting Type:Annual Meeting Date:05/05/2010 Record Date:03/08/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Approval of the Performance Goals… For Against Mgmt 3 Ratify Independent Accounting Firm For For Mgmt TETRA TECHNOLOGIES, INC. Ticker:TTI Cusip:88162F105 Meeting Type:Annual Meeting Date:05/05/2010 Record Date:03/08/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For, with exception Ralph Cunningham Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Amendment and Restatement…. For For Mgmt CARITAS CAPITAL, LLC 2 .IHS, INC. Ticker:IHS Cusip:451734107 Meeting Type:Annual Meeting Date:05/06/2010 Record Date:03/12/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Increase in Authorized Shares For Against Mgmt 2 Election of Directors For All For, with exception S. Denning, R. Holtback Mgmt 3 Ratify Independent Account Firm For For Mgmt ODYSSEY HEALTHCARE, INC. Ticker:ODSY Cusip:67611V101 Meeting Type:Annual Meeting Date:05/06/2010 Record Date:03/18/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For, with exception Robert Ortenzio Mgmt 2 Amendment to 2001 Eq. Based Comp. Plan For For Mgmt 3 Ratify Independent Accounting Firm For For Mgmt CLEAN HARBORS, INC. Ticker:CLH Cusip:184496107 Meeting Type:Annual Meeting Date:05/10/2010 Record Date:03/30/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Amend Articles of Organization For Against Mgmt 3 2010 Stock Incentive Plan For Against Mgmt 4 Ratify Independent Accounting Firm For For Mgmt ] CARITAS CAPITAL, LLC 2 AGRIUM, INC. Ticker:AGU Cusip:008916108 Meeting Type:Annual Meeting Date:05/12/2010 Record Date:03/23/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Account Firm For For Mgmt 3 Approval of a Non-binding, Advisory…. For For Mgmt 4 …Shareholder Rights Plan For For Mgmt THE CHARLES SCHWAB CORPORATION Ticker:SCHW Cusip:808513105 Meeting Type:Annual Meeting Date:05/13/2010 Record Date:03/15/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Amend Corp. Exec. Bonus Plan For Against Mgmt 4 Political Contributions Against Against Shareholder 5 Golden Coffin Agreements Against For Shareholder WABASH NATIONAL CORPORATION Ticker:WNC Cusip:929566107 Meeting Type:Annual Meeting Date:05/13/2010 Record Date:03/31/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For, with exception J. Binch, M. Lyons, T. Malone, C Pruthi Mgmt CARITAS CAPITAL, LLC 2 2 Amend Certificate of Incorporation For Against Mgmt 3 Ratify Independent Accounting Firm For For Mgmt INTEL CORPORATION Ticker:INTC Cusip:458140100 Meeting Type:Annual Meeting Date:05/19/2010 Record Date:03/22/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt 3 Vote on Exec. Compensation For For Mgmt EV3, INC. Ticker:EVVV Cusip:26928A200 Meeting Type:Annual Meeting Date:05/25/2010 Record Date:03/29/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For, with exception R. Emmitt Mgmt 2 …Restated 2005 Incentive Plan For For Mgmt 3 …Amended and Restated ESPP For For Mgmt 4 Ratify Independent Accounting Firm For For Mgmt VERISIGN, INC. Ticker:VRSN Cusip:92343E102 Meeting Type:Annual Meeting Date:05/27/2010 Record Date:03/31/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For, with exception W. Chenevich Mgmt 2 …Annual Incentive Compensation Plan For For Mgmt CARITAS CAPITAL, LLC 2 3 Ratify Independent Accounting Firm For For Mgmt COINSTAR, INC. Ticker:CSTR Cusip:19259P300 Meeting Type:Annual Meeting Date:06/01/2010 Record Date:04/05/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 …Increase the Authorized Common Stock For For Mgmt 3 …Amended and Restated EIP For For Mgmt 4 Ratify Independent Accounting Firm For For Mgmt AMEDISYS, INC. Ticker:AMED Cusip:023436108 Meeting Type:Annual Meeting Date:06/10/2010 Record Date:04/15/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Election of Directors For All For All Mgmt 2 Ratify Independent Accounting Firm For For Mgmt TEVA PHARMACEUTICAL INDUSTIES LIMITED Ticker:TEVA Cusip:881624209 Meeting Type:Annual Meeting Date:06/29/2010 Record Date:05/24/2010 # PROPOSAL MGMT REC. VOTE CAST SPONSOR 1 Approval of 2009 Dividend For For Mgmt 2 Election of Directors For All For, with exception A. Cohen Mgmt 3 Ratify Independent Accounting Firm For For Mgmt 4 2010 Long-Term EBIP For For Mgmt 5a Capacity as Chairman of the Board For For Mgmt CARITAS CAPITAL, LLC 2 5b Capacity as Vice Chairman of the Board For For Mgmt 5c Capacity as Director For For Mgmt 6 Increase Registered Share Capital For For Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Dale J. Murphey Dale J. Murphey President and Principal Executive Officer, FMX Growth Allocation Fund and the FMX Total Return Fund Date: August 11, 2010 By: (Signature and Title) /s/ Robert G. Fontana Robert G. Fontana President, Treasurer, Principal Executive Officer and Principal Financial Officer, Caritas All-Cap Growth Fund Date: August 12, 2010
